Mr. Justice Higbee delivered the opinion of the court. 3. Trial, § 93*—necessity of specific objection to evidence. Objections on a trial to a paper or other evidence must be specifically pointed out so that it may be obviated if possible. 4. Bills and notes, § 479*—when party cannot complain of want of proof of ownership of note. Where defendant in an action on a note objected to plaintiff’s proof of his ownership of the note and the objection was sustained, he cannot complain of want of such proof.